                 Case 1:19-cr-00460-KMW Document 6 Filed 12/19/18 Page 1 of 1



                         SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                 FO.UR TIMES SQUARE
                                                                                                   F'IRM/AFFILIATE OF'F'ICES
                                               NEW YORK 10036-6522                                       BOSTON
                                                                                                         CHICAGO
                                                    TEL: {212) 735-3000                                 HOUSTON
                                                                                                      LOS ANGELES
                                                    FAX: (212) 735-2000                                 PALO ALTO
                                                                                                     WASHINGTON, O.C,
   DIRECT DIAL                                       www.skadden.com                                   WILMINGTON
2 I 2-735-2 I 00
                                                                                                           BEIJING
   DIRECfFAX
                                                                                                         BRUSSELS
QI 7-777-2 I 00                                                                                          FRANKFURT
   EMAIL ADDRESS                                                                                         HONG KONG
DAVID.MEISTER@SKADDEN.COM                                                                                  LONDON
                                                                                                           MOSCOW
                                                                                                           MUNICH
                                                                                                            PARIS
                                                                                                         SAO PAULO
                                                                                                            SEOUL
                                                                                                          SHANGHAI
                                                                December 19, 2018                        SINGAPORE
                                                                                                            TOKYO
                                                                                                          TORONTO




                   Via Ema.ii
                   Hon. Debra Freeman
                   United States Magistrate Judge
                   United States Courthouse
                   Southern District ofNew York
                   500 Pearl Street
                   New York, NewYork 10007


                                         Re: United States v. Todd Kozel. 18 MAG 10663

                   Dear Magistrate Judge Freeman:

                          I am writing on behalf of Todd Kozel with respect to the security portion of
                   the conditions of release ordered by the Court yesterday.

                            The Court ordered Mr. Kozel to be released pursuant to a bond secured by $1
                   million. I am writing to confirm that $1 million was transferred by wire to the Court
                   earlier today, pursuant to the Court's standard wire instructions. I have informed
                   AUSA Jennifer Beidel of the wire transfer confirmation number,
                   1219AlB7A41C001049. Based on that information, Ms. Beidel agrees that this
                   condition of release has been satisfied.

                           Based on the above, we respectfully request that the Court order that the/_r;v     0 (!--/)    t Y2 l_:1)
                   security condition has been satisfied.
                                                                                                             /
                                                                                                               .:J.. /   #;r f
                                                         Res~ll                                            /-jr,Lt1f      /1'H-
                                                     Dav¥M:is e
                   cc: JenniferBeidel, AUSA (by email)
